Citation Nr: 9915031	
Decision Date: 05/27/99    Archive Date: 06/07/99

DOCKET NO.  93-22 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
osteochondrosis of the tibial tuberosity of the right knee, 
currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for service-connected 
osteochondrosis of the tibial tuberosity of the left knee, 
currently evaluated as 10 percent disabling.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. M. DiLorenzo, Counsel


REMAND

The appellant had active military service from November 1972 
to July 1975.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a March 1992 rating 
decision by the Department of Veterans Affairs (VA) regional 
office (RO) in Atlanta, Georgia, that confirmed a 
noncompensable evaluation for service-connected bilateral 
osteochondrosis of the tibial tuberosity and denied the claim 
of entitlement to service connection for PTSD.  The Board 
remanded this case in October 1995.  While the case was 
before the RO on remand, the RO granted a 10 percent 
disability rating for each of the veteran's knees and 
evaluated them separately rather than as a bilateral 
disability, effective the date of the claim for increase.  
Higher ratings are available under the diagnostic criteria 
used to evaluate the disability, and the issue remains on 
appeal.

Due process requires another remand.  The veteran filed one 
VA Form 9, on August 4, 1993, indicating that he did not 
desire a hearing before a Member of the Board.  On August 9, 
1993, he filed a VA Form 9 indicating that he did desire a 
hearing before a Member of the Board.  On January 5, 1999, 
the Board wrote to the veteran to attempt to clarify his 
wishes with respect to a personal hearing.  He was told that, 
if he did not respond within 30 days, it would be assumed 
that he wanted a hearing before a Member of the Board at the 
RO.  The veteran did not respond.

Accordingly, in order to accord the veteran due process, the 
claim is remanded for the following:

Schedule the appellant for a hearing 
before a Member of the Board at the 
regional office, in accordance with 
applicable law.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

Thereafter, the case is to be returned to the Board, 
following applicable appellate procedure.  The Board 
intimates no opinion as to the outcome warranted in this 
case.  The appellant is free to furnish additional evidence 
and argument while the case is in remand status.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 
Vet. App. 109 (1995).

		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


